1 This presentation is not complete without the accompanying statements made by management on May 22 and May 29, 2008. A replay isavailable on PG&E Corporation’s homepage at www.pgecorp.com. PG&E Corporation Highlights from the May 22 Investor Conference Christopher P. Johns Senior Vice President & CFO Deutsche Bank 2008 Energy & Utilities Conference May 28 - 29, 2008 Miami, Florida 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2008 and 2009 earnings per share from operations,targeted compound average growth rate for earnings per share from operations over the 2007-2011 outlook period, as well as management’s projections regardingPacific Gas and Electric Company’s (Utility) capital expenditures, rate base and rate base growth. These statements are based on current expectations whichmanagement believes are reasonable including that the Utility’s rate base averages $18.2 billion in 2008 and $20.3 billion in 2009, that the Utility earns at least itsauthorized rate of return on equity, that the Utility’s ratemaking capital structure is maintained at 52 percent equity, and that the Utility is successful in implementing itsinitiatives to become more efficient and reduce costs. Actual results may differ materially. Factors that could cause actual results to differ materially include: §the Utility’s ability to manage capital expenditures and operating costs within authorized levels and recover costs through rates in a timely manner; §the outcome of regulatory proceedings, including pending and future ratemaking proceedings at the California Public Utilities Commission (CPUC) andthe Federal Energy Regulatory Commission; §the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity andnatural gas markets; §the effect of weather, storms, earthquakes, fires, floods, disease, other natural disasters, explosions, accidents, mechanical breakdowns, acts ofterrorism, and other events or hazards on the Utility’s facilities and operations, its customers, and third parties on which the Utility relies; §the potential impacts of climate change on the Utility’s electricity and natural gas business; §changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financialmarket conditions, changes in technology including the development of alternative energy sources, or other reasons; §operating performance of the Utility’s Diablo Canyon nuclear generating facilities (Diablo Canyon), the occurrence of unplanned outages at DiabloCanyon, or the temporary or permanent cessation of operations at Diablo Canyon; §whether the Utility is able to maintain the cost efficiencies it has recognized from the completed initiatives to improve its business processes andcustomer service, and identify and successfully implement additional cost saving measures; §whether the Utility incurs substantial unanticipated expense to improve the safety and reliability of its electric and natural gas systems; §whether the Utility is able to achieve the CPUC’s energy efficiency targets and timely recognize any incentives the Utility may earn; §the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; §the impact of changing wholesale electric or gas market rules, including the California Independent System Operator’s new rules to restructure theCalifornia wholesale electricity market; §how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; §the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, fromthird parties, or through insurance recoveries; §the ability of PG&E Corporation and/or the Utility to access capital markets and other sources of credit in a timely manner on favorable terms; §the impact of environmental laws and regulations and the costs of compliance and remediation; §the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; §the impact of changes in federal or state tax laws, policies or regulations; and §other risks and factors disclosed in PG&E Corporation’s and the Utility’s 2007 Annual Report on Form 10-K and other reports filed with the SEC. Cautionary Language RegardingForward-Looking Statements 3 8% CAGR in EPS PCG: Investment Case §PCG offers competitive growth in a constructiveregulatory environment with an attractive valuation: §$13 billion planned CapEx 2008-2011 §85% of CapEx approved §11.45% weighted ROE on 52% equity §High-performing, low-carbon generation §Decoupled revenues §Sustainable dividend, growing in-line with EPS 4 PG&E Vision 5 PG&E Goals §Customer Loyalty §Employee Engagement §Environmental Leadership §Deliver for Shareholders 6 2008 Business Priorities §Deliver on Financial Objectives §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 7 Delivering on Financial Objectives §Invest in needed infrastructure §Ensure adequate liquidity §Meet EPS targets §Generate strong cash flow 8 EPS from Operations* *Reg G reconciliation to GAAP for 2007 EPS from Operations, and 2008 and 2009 EPS Guidance available in Appendix and atwww.pgecorp.com Confirming EPS Guidance §EPS from Operations Guidance: §2008 guidance of $2.90-$3.00 per share §2009 guidance of $3.15-$3.25 per share §8% targeted CAGR 2007-2011 9 2007 BaseForecastRate Base Growth (+9% to 10%) Add’l CapEx (+1 to 3%) New Shares (-3% to- 5%) $2.70-$2.80 8% CAGR 2007- 2011 8% 10% 6% 2007Guidance { Range % CAGR 2007-2011 10 $ MM $500 $1,000 $1,500 $2,000 $2,500 $3,000 $3,500 $4,000 Common Plant $260 $230 $200 $250 SmartMeter Program $260 $330 $260 $220 Gas Transmission $230 $200 $175 $200 Electric Transmission $550 $580 $660 $750 Generation $1,100 $750 $530 $260 Distribution $1,300 $1,200 $1,200 $1,350 2008 2009 2010 2011 Projects not included in forecasts include: SmartMeterTM Upgrade, CornerstoneImprovement Program, additional generation and gas pipeline investments, and BCTransmission $3.7 B $3.6B $3.3 B $3.3 B $3.0 B $3.2 B $3.0 B $3.4 B Prior Forecast Levels Capital Expenditure Outlook 11 •Projected 2008-2011 rate base is not adjusted for the impact of the carrying cost credit that primarily results from the second series of theEnergy Recovery Bonds.Earnings will be reduced by an amount equal to the deferred tax balance associated with the Energy RecoveryBonds regulatory asset, multiplied by the Utility's equity ratio and by its equity return.This rate base offset carrying cost declines to zerowhen the taxes are fully paid in 2012. **Prior Forecast issued December 21, 2007 Rate Base Growth 12 Cumulative four-year totals (pre-tax earnings in $MM) Need identified in December 2007 (2008-2011) $335- $575 Potential sources identified in December 2007 to fill need: §Additional Rate Base Investment $125- $175 §CEE Program Incentives $100- $200 §Operational Efficiencies $110- $200 $335- $575 Total Need Items now identified, implemented, completed or included in operating plans: §CEE Program Incentives $90- $130 §Operational Changes and Efficiencies $100- $140 Total items identified, implemented, completed or included in operating plans $190- $270 Remaining four-year need (2008-2011) $145- $305 Opportunities identified but not yet implemented to fill remaining need: §Additional Rate Base Investment $200- $250 §Operational Efficiencies $50- $110 Total opportunities identified but not yet implemented to fill remaining need $250- $360 Earnings Drivers Reconciliation 13 Additional CapEx Proposed Projects Above 2008-2011 Base CapEx Forecast §SmartMeterTMProgram Upgrade §$460 MM capital §Approval expected by year-end 2008 §Cornerstone Improvement Program (Enhanced Reliability Investment) §$800 MM capital 2008-2011 §$1.5 B capital investment beyond 2011 §CPUC action requested by 1/1/2009 §BC Transmission §Recovery of costs approved by FERC §Working on multi-utility partnership for development of the project §$5+ B potential, with PG&E’s share at 1/3 to 1/2 §New Generation §Prior RFO shortfalls §RFO for 2006-2016 period issued April 2008 for 800 - 1200 MW §Renewable investment opportunities §Pacific Connector LNG Pipeline §~$50MM capital 2008-2011 §FERC approval expected by year end 14 Current-state Performance Value Multi-year operating plan §Rigorous comprehensive process §Both tactical and strategic view Business Reviews §Real-time decisions §Sr. management dialogue and engagement Project governance §Holistic approach §Multi-functional business case reviews,approvals and follow up Efficiency Fund §Current year funds invested for future yearbenefits All current-state processes include integrated analysis withdisciplined tracking and follow up to minimize surprises and ensureplanned results Improved Operational Planning 15 Operational Changes and Efficiencies inCurrent Operating Plan +Economic Stimulus Act of 2008 +Resolution of outstanding tax audits +Settlement of outstanding generator claims -Delay in electric transmission project (C3ET) +Workforce reductions +Strategic sourcing +Cash cycle management +Inventory management +Fleet management +Real estate optimization 16 Energy Efficiency Incentives §Guidance assumes: §$90 - $130 MM in Energy Efficiency Incentives 2008-2011 §2 years in 2008, 1 year in 2009, hold-back in 2010, 2 years in2011 §2006-2008 Program effectiveness phase (“net-to-grossissues”) to be finalized by CPUC summer 2008 §Program goals for 2009-2011 to be finalized second half of2008 17 Financing Needs 2008-2011 in $MM * excludes cash from Energy Recovery Bond and Rate Recovery Bond revenues Cash Flow and Equity Needs 18 Dividend Policy §Objectives: §Flexibility §Sustainabilility §Comparability §Payout ratio range of 50% - 70% §Growth balanced with funding for additionalinvestment opportunities 19 Financial Assumptions 2008-2011 §Capital expenditure base forecast reflects projects that are highly likelyor already approved §CPUC authorized ROE is 11.35% and Utility earns at least 12% at FERCon projected rate base §Ratemaking capital structure maintained at 52% equity §Additional capital expenditures, CEE incentives, and operationalefficiencies consistent with earnings targets §Resolution of FERC generator claims in 2009-2011 results in financingneeds 20 Key Financial Takeaways §Delivering on Near-term EPS Guidance and 8% CAGR §Investing in Attractive Rate Base Opportunities §Utilizing Operating Efficiencies, Incentive Earnings andLeverage Effectively §Delivering Strong Cash Flow and Liquidity §Sustaining a Comparable Dividend 21 2008 Business Priorities §Deliver on our EPS Goals §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 22 Focus on our Customers §Improvements made in 2007 §Increase in success rate for resolving customer issues on thefirst visit §Sped up issue resolution by 50% §Website improvements §Resulted in Increased Customer satisfaction §Continued upward trend in 2007 §PG&E ranks in top 10% for both electric and natural gasservice 23 JD Power Rankings2007 Higher than 2006 24 Innovative EE and DR programs 25 * to 2011 estimates are based on forecasted construction schedules and additional contracted resources Year-end 2008 target: 1.3 million meters installed 200720082009201020112012 1st meter installed11/06 Billing IT infrastructure live 2Q 2007 Live AMI billing 12/07 SmartMeterTM Upgrade Filing12/07 Demand Response Interval Billing Live05/08 Upgrade technology installation 4Q 08 Deployment (incl.upgrade) complete 1Q 2012 SmartMeterTM Program Progress §Over 550,000 meters installed §270,000 meters being read electronically 26 2008 Business Priorities §Deliver on our EPS Goals §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 27 §Strategic Sourcing §IT, Telecom, and consulting ($1.4 B in annual spend) §Contract extensions ($1.2 B in annual spend) §Labor Productivity §Timekeeping and reporting process §Asset Management §Fleet Management ($200 M in annual spend) §Real Estate Optimization ($100 M in annual spend) §Inventory Management ($150 M in asset value) §Cash Cycle Management ($50 M in annual spend) Identifying Operational Efficiencies 28 2008 Business Priorities §Deliver on our EPS Goals §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 29 Developing a High Performance Team §New Channels for Labor Talent §Investment in recruiting expertise and infrastructure §Power Pathways §We’ve complimented our management ranks with additional leaders thatbroadens our diversity of backgrounds, expertise and thinking §Leveraging Experience §Significant investment in PG&E Academy to help develop our people §Developing our leaders, at all levels, connected to key competencies §Sr. officers are investing their time in connection to our vision, values andoperating plan efforts §Proactively engaging with the IBEW to provide training and educationprograms geared toward improving and sustaining productivity and safety §Based on ongoing field improvement efforts, PG&E Academy isredesigning our field-based curriculum focused on optimizing humanperformance 30 2008 Compensation metrics Percentageweight Delivering on EPS Goals(Measurement of earnings from ongoing core operations) 40% Brand Health Index(Composite of customer surveys and marketing research) 20% Reliable Energy Delivery (Composite of various reliability metrics) 20% Employee Engagement Survey(Measurement of employee engagement at PG&E) 10% Safety Performance(Measurement of occupational injury or illness based on OSHARecordables) 10% Compensation Aligned with Business Focus Measuring Our Performance 31 2008 Business Priorities §Deliver on our EPS Goals §Focus on Customer Service and Satisfaction §Identify and Capture Operating Efficiencies §Ensure Workforce Readiness and Alignment §Improve System Reliability 32 §Steam Generator Replacement §$700 MM approved capital investment §Unit 2 replacement completed in 69 days §Unit 1 replacement scheduled for early 2009 Diablo Steam GeneratorReplacement 33 Gateway Generating Station § More than 50% complete §>1,000,000 hours with no injury § On budget, on time § Begins operations 1Q 2009 34 Colusa 657 MW Gateway 530 MW Humboldt 163 MW New Generation: Colusa & Humboldt §Status §Colusa: CEC permits received;construction imminent §Humboldt: Slight delays in permitting,construction expected to begin by end ofyear §Strategy for execution mirrorssuccesses at Gateway §Experienced project teams in place 35 Electric Transmission Investment §Palermo Transmission Substation §$15 MM interconnection for local transmission §Lakeville-Sonoma Transmission Line §$27 MM upgrade serving 60,000 customers §Central California Clean Energy Transmission(C3ET) Line §$1.2 B renewable access and increased reliability §Expected completion late 2013 36 Cornerstone Improvement Program §Proposed $2.3 B/ 6-yr. System Upgrade §Key to electric distribution system reliabilityimprovements §Supporting distribution automation §Preparing for the grid of the future 37 Key Operations Takeaways §Large scale projects are progressing smoothly §New generation projects are achieving excellentresults: on time, on budget §New transmission projects are gaining momentum withproject development and permitting §The Cornerstone Improvement Program is a significantstep forward for our system 38 8% CAGR in EPS PCG: Investment Case §PCG offers competitive growth and a constructiveregulatory environment with an attractive valuation: §$13 billion planned CapEx 2008-2011 §85% of CapEx approved §11.45% ROE on 52% equity §High-performing, low-carbon generation §Decoupled revenues §Sustainable dividend, growing in-line with EPS 39 AppendixDeutsche Bank Energy and Utilities Conference May 27-29, 2008 40 * Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used becauseit allows investors to compare the core underlying financial performance from one period to another,exclusive of items that do not reflect the normal course of operations. EPS on an Earnings from Operations Basis $2.78 Items Impacting Comparability 0.00 EPS on a GAAP Basis $2.78 2007 2007 EPS - Reg G Reconciliation 41 2008 Low High EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis $2.90 0.00 $2.90 $3.00 0.00 $3.00 2009 Low High EPS Guidance on an Earnings from Operations Basis* Estimated Items Impacting Comparability EPS Guidance on a GAAP Basis $3.15 0.00 $3.15 $3.25 0.00 $3.25 * Earnings per share from operations is a non-GAAP measure.This non-GAAP measure is used because it allows investors tocompare the core underlying financial performance from one period to another, exclusive of items that do not reflect the normalcourse of operations. EPS Guidance - Reg G Reconciliation
